United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                             August 21, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-11417
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ROBERT CHARLES MORRIS

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:06-CR-51


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
     Robert Charles Morris pleaded guilty to possession of child pornography
and received a sentence of 210 months in prison. On appeal, he argues that the
presumption of reasonableness given by this court to sentences within the
advisory range of the Sentencing Guidelines, as in United States v. Mares,
402 F.3d 511, 519-20 (5th Cir. 2005), returns the Guidelines to the
unconstitutional mandatory status they held before United States v. Booker,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-11417

543 U.S. 220 (2005). Morris contends that the presumption has been called into
question by intervening Supreme Court cases. The presumption created by this
court does not violate the Sixth Amendment. Rita v. United States, 127 S. Ct.
2456, 2462-68 (2007).
      After counsel filed his brief, Morris moved to relieve his counsel and for
appointment of substitute counsel. “Counsel may be relieved upon a showing
that there is a conflict of interest or other most pressing circumstances or that
the interests of justice otherwise require relief of counsel.” FIFTH CIRCUIT PLAN
UNDER THE CRIMINAL JUSTICE ACT, § 5(B). Morris has not made the required
showing.
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED, and the Government’s motion for
dismissal or an extension of time to file an appellate brief is DENIED. Morris’s
motion to relieve appointed counsel and appoint new counsel is DENIED.




                                       2